internal_revenue_service department of the treasury washington dc number release date index number person to contact telephone number refer reply to cc psi plr-150639-01 date date company properties shareholders state a b c d e f g h dear this letter responds to a letter dated date from your authorized representative as well as subsequent correspondence requesting a ruling that the plr-150639-01 rental income received by company from the property is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts company was incorporated under the laws of state on a and anticipates electing under sec_1362 to be an s_corporation effective b company has accumulated_earnings_and_profits company owns leases and manages commercial real_estate the properties through the shareholders as well as third-party contractors on occasion company provides various services to the properties these services include building structural repairs plumbing and electrical repairs repair and maintenance of the parking lot landscaping lawn maintenance and exterior painting interior maintenance plus additional interior repairs are handled on a case-by-case basis in addition company handles the usual leasing and administrative functions involved in managing real_estate company received or accrued approximately c in rents and paid_or_incurred approximately d in relevant expenses for e on the properties the rental income and expense figures for f are g and h respectively law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not plr-150639-01 rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts submitted and representations made we conclude that the rents company receives from the properties are not passive_investment_income under sec_1362 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding company's eligibility to elect to be treated as an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely jeanne sullivan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
